DETAILED ACTION
Claims 1-20 have been examined. Claims 1, 7-8, 14-15, and 20 are rejected. Claims 2-6, 9-13, and 16-19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:
Claim 2, line 8-9, “cyclic prefix” should be changed to “a cyclic prefix”.
Claim 9, lines 3-4 and 9, “cyclic prefix” should be changed to “a cyclic prefix”.
Claim 16, lines 3-4 and 9, “cyclic prefix” should be changed to “a cyclic prefix”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-8, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0176780 A1 to Kang et al. (hereinafter “Kang”) and US 2019/0281624 A1 to Kim et al. (hereinafter “Kim”).

As per claim 1, Kang discloses a base station (BS) in a wireless communication system (Kang [0056, 0782] discloses a base station of a network), the BS comprising: a processor configured to: determine a numerology for a physical random access channel (PRACH) preamble (Kang [0412] Prior to initiation of the physical random access procedure, Layer 1 shall receive the following information from the higher layers: [0413] Configuration of physical random access channel (PRACH) transmission parameters (PRACH preamble format, time resources, and frequency resources for PRACH transmission). [0414] Parameters for determining the root sequences and their cyclic shifts in the PRACH preamble sequence set (index to logical root sequence table, cyclic shift (N.sub.CS), and set type (unrestricted, restricted set A, or restricted set B)). [0422] A UE is provided a number of SS/PBCH blocks associated with one PRACH occasion by the value of higher layer parameter SSB-perRACH-Occasion. If the value of SSB-perRACH-Occasion is smaller than one, one SS/PBCH block is mapped to 1/SSB-per-rach-occasion consecutive PRACH occasions. Also see Fig. 13), wherein the numerology includes an extended cyclic prefix (CP) length (Kang [0214] Table 2 shows the number of OFDM symbols per slot for a normal CP in the numerology μ, and Table 3 shows the number of OFDM symbols per slot for an extended CP in the numerology μ. See table 3); and determine a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length; and a transceiver operably connected to the processor (Kang [0782] The gNB 3010 includes a processor 3011, a memory 3012, and a transceiver 3013… The transceiver 3013 is connected to the processor to transmit and/or receive a radio signal.), the transceiver configured to transmit a set of higher layer parameters including the numerology for the PRACH preamble and the PRACH preamble format over a downlink channel (Kang [0007] receiving, from a base station, resource configuration information related to an uplink resource. [0016] Further, the resource configuration information may include at least one of a PRACH resource. [0412] Prior to initiation of the physical random access procedure, Layer 1 shall receive the following information from the higher layers: [0413] Configuration of physical random access channel (PRACH) transmission parameters (PRACH preamble format, time resources, and frequency resources for PRACH transmission). [0414] Parameters for determining the root sequences and their cyclic shifts in the PRACH preamble sequence set (index to logical root sequence table, cyclic shift (N.sub.CS), and set type (unrestricted, restricted set A, or restricted set B)). [0422] A UE is provided a number of SS/PBCH blocks associated with one PRACH occasion by the value of higher layer parameter SSB-perRACH-Occasion. If the value of SSB-perRACH-Occasion is smaller than one, one SS/PBCH block is mapped to 1/SSB-per-rach-occasion consecutive PRACH occasions. Also see Fig. 13. [0402] Multiple RACH preamble formats are defined with one or more RACH OFDM symbols, and different cyclic prefix and guard time. The PRACH preamble configuration to use is provided to the UE in the system information. [0057] In the present disclosure, downlink (DL) means communication from the base station to the terminal).
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length (Kim Fig. 24 and  [0012] According to an aspect of the present invention, provided herein is a method of transmitting a random access channel (RACH) signal by a user equipment in a wireless communication system. The method includes receiving RACH configuration information including preamble format information indicating a first format; and transmitting a RACH preamble with the first format. The RACH preamble with the first format includes a cyclic prefix (CP) part and a sequence part in a time domain. The RACH preamble with the first format satisfies: a CP length of the RACH preamble with the first format is N times a CP length N.sub.CP of an orthogonal frequency division multiplexing (OFDM) symbol, where N is the number of OFDM symbols used for transmission of a RACH preamble and is greater than 1. [0246] FIG. 24 illustrates a RACH preamble format in an OFDM symbol. As illustrated in FIG. 24, if one symbol RACH preamble is transmitted using a short RACH sequence, a CP length becomes too short so that coverage that can be supported by the corresponding RACH preamble becomes too narrow. Therefore, one symbol RACH preamble may not function as an actual RACH preamble. Accordingly, in the present invention, two symbols are configured as the smallest RACH symbol unit during transmission of a short RACH sequence and, if necessary, the CP length may increase or the number of repetitions may be adjusted by extending the number of RACH symbols. The number of RACH symbols may be extended to a multiple of a basic unit.). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).
As per claim 7, Kang and Kim disclose the BS of claim 1, wherein the processor is further configured to: determine a value (zeroCorrelationZoneConfig); and determine a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig), wherein the transmitted set of higher layer parameters further includes the value (zeroCorrelationZoneConfig).
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine a value (zeroCorrelationZoneConfig) (Kim [0082] The sequence part of the RACH preamble (hereinafter, preamble sequence) uses a Zadoff-Chu sequence. The preamble sequences for RACH are generated from Zadoff-Chu sequences with zero correlation zone, generated from one or several root Zadoff-Chu sequences.); and determine a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig) (Kim [0084] From the u-th root Zadoff-Chu sequence, random access preambles with zero correlation zones of length N.sub.ZC−1 are defined by cyclic shifts according to x.sub.u,v(n)=x.sub.u((n+C.sub.v) mod N.sub.ZC), where the cyclic shift is given by the following equation. See Equation 2 on page 8), wherein the transmitted set of higher layer parameters further includes the value (zeroCorrelationZoneConfig) (Kim [0086] The parameter zeroCorrelationZoneConfig is provided by higher layers.). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).
As per claim 8, Kang discloses a user equipment (UE) in a wireless communication system (Kang [0102] Referring to FIG. 1, the terminal 100), the UE comprising: a transceiver (Kang [0102] Referring to FIG. 1, the terminal 100 may include a communication unit 110. [0103] The communication unit 110 may transmit and receive data to and from external devices) configured to receive a set of higher layer parameters over a downlink channel (Kang [0007] receiving, from a base station, resource configuration information related to an uplink resource. [0016] Further, the resource configuration information may include at least one of a PRACH resource. [0057] In the present disclosure, downlink (DL) means communication from the base station to the terminal) the processor configured to: determine, from the set of higher layer parameters, a numerology for a physical random access channel (PRACH) preamble (Kang [0007] A method for performing uplink transmission in a wireless communication system, the method performed by a terminal includes receiving, from a base station, resource configuration information related to an uplink resource including identification information on a transmission unit indicating a physical layer resource set; determining a transmission unit for performing uplink transmission based on the identification information; and performing the uplink transmission based on the determined transmission unit. [0322] Next, a RACH configuration table will be described. [0323] A number of tables may be defined according to a frequency range and duplex scheme. [0324] FDD and FR1 (for both long preamble and short preamble formats) [0325] TDD and FR1 (for both long preamble and short preamble formats) [0326] TDD and FR2 (only in a short preamble format). [0402] Multiple RACH preamble formats are defined with one or more RACH OFDM symbols, and different cyclic prefix and guard time. The PRACH preamble configuration to use is provided to the UE in the system information. [0214] Table 2 shows the number of OFDM symbols per slot for a normal CP in the numerology μ, and Table 3 shows the number of OFDM symbols per slot for an extended CP in the numerology μ.), wherein the numerology includes an extended cyclic prefix (CP) length (Kang [0214] Table 2 shows the number of OFDM symbols per slot for a normal CP in the numerology μ, and Table 3 shows the number of OFDM symbols per slot for an extended CP in the numerology μ.); and determine, from the set of higher layer parameters, a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length.
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine, from the set of higher layer parameters, a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length (Kim Fig. 24 and  [0012] According to an aspect of the present invention, provided herein is a method of transmitting a random access channel (RACH) signal by a user equipment in a wireless communication system. The method includes receiving RACH configuration information including preamble format information indicating a first format; and transmitting a RACH preamble with the first format. The RACH preamble with the first format includes a cyclic prefix (CP) part and a sequence part in a time domain. The RACH preamble with the first format satisfies: a CP length of the RACH preamble with the first format is N times a CP length N.sub.CP of an orthogonal frequency division multiplexing (OFDM) symbol, where N is the number of OFDM symbols used for transmission of a RACH preamble and is greater than 1. [0246] FIG. 24 illustrates a RACH preamble format in an OFDM symbol. As illustrated in FIG. 24, if one symbol RACH preamble is transmitted using a short RACH sequence, a CP length becomes too short so that coverage that can be supported by the corresponding RACH preamble becomes too narrow. Therefore, one symbol RACH preamble may not function as an actual RACH preamble. Accordingly, in the present invention, two symbols are configured as the smallest RACH symbol unit during transmission of a short RACH sequence and, if necessary, the CP length may increase or the number of repetitions may be adjusted by extending the number of RACH symbols. The number of RACH symbols may be extended to a multiple of a basic unit.). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).
As per claim 14, Kang and Kim disclose the UE of claim 8, wherein the processor is further configured to: determine, from the set of higher layer parameters, a value (zeroCorrelationZoneConfig); and determine a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig).
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine, from the set of higher layer parameters, a value (zeroCorrelationZoneConfig) (Kim [0082] The sequence part of the RACH preamble (hereinafter, preamble sequence) uses a Zadoff-Chu sequence. The preamble sequences for RACH are generated from Zadoff-Chu sequences with zero correlation zone, generated from one or several root Zadoff-Chu sequences.); and determine a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig) (Kim [0084] From the u-th root Zadoff-Chu sequence, random access preambles with zero correlation zones of length N.sub.ZC−1 are defined by cyclic shifts according to x.sub.u,v(n)=x.sub.u((n+C.sub.v) mod N.sub.ZC), where the cyclic shift is given by the following equation. See Equation 2 on page 8). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).
As per claim 15, Kang discloses a method of a user equipment (UE) in a wireless communication system (Kang [0102] Referring to FIG. 1, the terminal 100), the method comprising: receiving a set of higher layer parameters over a downlink channel; determining, from the set of higher layer parameters (Kang [0007] receiving, from a base station, resource configuration information related to an uplink resource. [0016] Further, the resource configuration information may include at least one of a PRACH resource. [0057] In the present disclosure, downlink (DL) means communication from the base station to the terminal), a numerology for a physical random access channel (PRACH) preamble (Kang [0007] A method for performing uplink transmission in a wireless communication system, the method performed by a terminal includes receiving, from a base station, resource configuration information related to an uplink resource including identification information on a transmission unit indicating a physical layer resource set; determining a transmission unit for performing uplink transmission based on the identification information; and performing the uplink transmission based on the determined transmission unit. [0322] Next, a RACH configuration table will be described. [0323] A number of tables may be defined according to a frequency range and duplex scheme. [0324] FDD and FR1 (for both long preamble and short preamble formats) [0325] TDD and FR1 (for both long preamble and short preamble formats) [0326] TDD and FR2 (only in a short preamble format). [0402] Multiple RACH preamble formats are defined with one or more RACH OFDM symbols, and different cyclic prefix and guard time. The PRACH preamble configuration to use is provided to the UE in the system information. [0214] Table 2 shows the number of OFDM symbols per slot for a normal CP in the numerology μ, and Table 3 shows the number of OFDM symbols per slot for an extended CP in the numerology μ.), wherein the numerology includes an extended cyclic prefix (CP) length (Kang [0214] Table 2 shows the number of OFDM symbols per slot for a normal CP in the numerology μ, and Table 3 shows the number of OFDM symbols per slot for an extended CP in the numerology μ.); and determining, from the set of higher layer parameters, a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length.
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine, from the set of higher layer parameters, a PRACH preamble format, wherein the PRACH preamble format is based on orthogonal frequency division multiplexing (OFDM) symbols with the extended CP length (Kim Fig. 24 and  [0012] According to an aspect of the present invention, provided herein is a method of transmitting a random access channel (RACH) signal by a user equipment in a wireless communication system. The method includes receiving RACH configuration information including preamble format information indicating a first format; and transmitting a RACH preamble with the first format. The RACH preamble with the first format includes a cyclic prefix (CP) part and a sequence part in a time domain. The RACH preamble with the first format satisfies: a CP length of the RACH preamble with the first format is N times a CP length N.sub.CP of an orthogonal frequency division multiplexing (OFDM) symbol, where N is the number of OFDM symbols used for transmission of a RACH preamble and is greater than 1. [0246] FIG. 24 illustrates a RACH preamble format in an OFDM symbol. As illustrated in FIG. 24, if one symbol RACH preamble is transmitted using a short RACH sequence, a CP length becomes too short so that coverage that can be supported by the corresponding RACH preamble becomes too narrow. Therefore, one symbol RACH preamble may not function as an actual RACH preamble. Accordingly, in the present invention, two symbols are configured as the smallest RACH symbol unit during transmission of a short RACH sequence and, if necessary, the CP length may increase or the number of repetitions may be adjusted by extending the number of RACH symbols. The number of RACH symbols may be extended to a multiple of a basic unit.). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).
As per claim 20, Kang and Kim disclose the method of claim 15, further comprising: determining, from the set of higher layer parameters, a value (zeroCorrelationZoneConfig); and determining a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig).
Kang may not explicitly disclose, but Kim, which is in the same field of endeavor, discloses determine, from the set of higher layer parameters, a value (zeroCorrelationZoneConfig) (Kim [0082] The sequence part of the RACH preamble (hereinafter, preamble sequence) uses a Zadoff-Chu sequence. The preamble sequences for RACH are generated from Zadoff-Chu sequences with zero correlation zone, generated from one or several root Zadoff-Chu sequences.); and determine a cyclic shift (N.sub.CS) based on the value (zeroCorrelationZoneConfig) (Kim [0084] From the u-th root Zadoff-Chu sequence, random access preambles with zero correlation zones of length N.sub.ZC−1 are defined by cyclic shifts according to x.sub.u,v(n)=x.sub.u((n+C.sub.v) mod N.sub.ZC), where the cyclic shift is given by the following equation. See Equation 2 on page 8). The purpose of Kim is a method and apparatus for transmitting/receiving a random access channel (RACH) signal (Kim [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with Kang, to enable more efficient one-to-many data delivery for audio-video conferencing, to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using the limited radio resources (Kim [0008]).

Allowable Subject Matter
Claims 2-6, 9-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record Kang and Kim individually or in combination do not explicitly disclose the limitations of claims 2, 4, 6, 9, 11, 13, 16, and 18-19. Claims 3, 5, 10, 12, and 17 depend from objected to claims 2, 4, 9, 11, and 16 respectively and are objected to by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476